Citation Nr: 1759803	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  13-25 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include paranoid schizophrenia and depression.  

ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1973 to April 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In September 2015 and June 2017, the Board remanded the claim for additional development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  


FINDINGS OF FACT

1.  An acquired psychiatric disability was not shown on examination when the Veteran was accepted for active service; and the evidence is not clear and unmistakable that there was no in-service aggravation.

2.  The current acquired psychiatric disability is linked to psychiatric symptoms in service.

CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, to include paranoid schizophrenia and depression, have been met.  38 U.S.C. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law and Regulations

Service connection will be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability first diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

Service connection requires evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. §§ 1111; 1137; 38 C.F.R. § 3.304(b).

When the presumption of soundness attaches to a claim but there is a question of preexisting disability, VA has the burden of establishing by clear and unmistakable evidence (1) that a disability preexisted service and (2) that there was no aggravation during service.  Wagner v. Principi, 370 F. 3d 1089, 1096 (2004).

Aggravation of a preexisting injury or disease will not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

II.  Analysis 

The Veteran contends that he had a preexisting acquired psychiatric disability that was aggravated during his active duty service.  Specifically, he argues that "the service was stressful and he had a blanket party on him (i.e. was hazed) which he believes increased his symptoms and caused paranoia."  See September 2017 Mental Disorders Disability Benefits Questionnaire (DBQ) report. 

The Veteran's May 1973 enlistment examination report reflects that he was psychiatric system was found to be clinically normal at the time of the examination.  Likewise, the accompanying report of medical history is negative for symptoms referable to the claimed acquired psychiatric disability.  An April 1974 neuropsychiatric clinic evaluation from Dr. W.I.W. reveals that during service, the Veteran had engaged in "several episodes of loss of temper" and "provocative behavior with authority figures."  Dr. W.I.W. also noted that the Veteran had experienced psychiatric symptoms prior to service, shown by having been "suspended on several occasions for fights" and the Veteran's reported 'disgust . . . with his teachers' while in school.   The service psychiatrist rendered a diagnosis of moderate immature personality disorder.  The Veteran's April 1974 separation examination report shows normal findings referable to the claimed acquired psychiatric disability. 

Post-service psychiatric treatment records reflect that the Veteran has been diagnosed with acquired psychiatric disabilities, including paranoid schizophrenia and depression during the appeal period.  See November 2011 psychiatric evaluation; April 2016 VA treatment note. 

As the claimed acquired psychiatric disability was not noted on the Veteran's enlistment examination report, the presumption of soundness attaches; and may be rebutted only by clear and unmistakable evidence that the claimed disability was both pre-existing and not aggravated by service.  See 38 C.F.R. § 3.304(b); Wagner, 370 F.3d at 1096.  

In this regard, the clinical evidence is consistent in showing that the Veteran had an acquired psychiatric disability prior to service, and he has not argued otherwise.  At the November 2011 psychiatric evaluation, the Veteran reported "a long history of schizophrenia which goes back to his childhood when he was hospitalized . . . from age nine to eleven for bizarre delusional behavior . . . ."  Likewise, at the September 2017 DBQ examination, he described that "[as] a child he exhibited some bizarre behavior including going out into traffic and sitting for which he was hospitalized."  Given the foregoing, the Board finds that the Veteran's acquired psychiatric disability preexisted his entrance into service in May 1973.  

Turning to the issue of aggravation, the Board finds that the evidence is not clear and unmistakable that the claimed acquired psychiatric disability was not aggravated during the Veteran's service.   In this regard, the September 2017 examiner opined that the claimed preexisting psychiatric disability was "aggravated beyond its natural progression by an in-service injury, event, or illness."  He reasoned that despite the Veteran's preexisting psychiatric disability, he was "able to grow up without evidence of significant impairment till he entered service," during which he "was the victim of a 'blanket party' which led to suspiciousness and paranoia of other sailors he served with when in the Navy."  The examiner then wrote that "the aggravated condition" led to the Veteran's discharge (under honorable conditions) for "hitting his roommate" and concluded "[t]he claimed condition was aggravated beyond its natural progression by the stress of the service," to specifically include having been hazed by way of "a blanket party assault when in boot camp." 

Because the evidence is not clear and unmistakable on the aggravation prong of the presumption of soundness; the presumption is not rebutted and the claim becomes one for ordinary service connection.  Wagner, 370 F.3d at 1089.  Given the evidence and the medical opinion already of record, the Board concludes that the evidence is at least in relative equipoise as to whether the Veteran's current acquired psychiatric disability is linked to his service.  Accordingly, further evidentiary development is unnecessary.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

In this regard, the record clearly documents in-service symptoms and a current acquired psychiatric disability.  The September 2017 examiner's opinion serves to link the current disability to the in-service symptoms, as the opinion reflects full consideration of all of the pertinent evidence of record and included a complete rationale for the opinion rendered with supporting data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, the criteria for service connection for an acquired psychiatric disability are met.  In reaching this conclusion, the benefit of doubt doctrine has been applied where appropriate.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

ORDER

Service connection for an acquired psychiatric disability, to include paranoid schizophrenia and depression, is granted. 




____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


